DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	Claims 1, 4, 6, and 7 were amended and claims 2 and 3 were canceled in the response filed on 12/3/2021.  Claims 1 and 4-9 are currently pending and under examination.
Response to Amendment
The Applicant's amendments, dated 12/3/2021, are sufficient to overcome the 35 USC 112(a) written description rejection of claims 1, 2, and 4-9.  See p. 2-5 of the OA dated 6/7/2021. The Applicant limited to the scope of organic compound (1) to those of formula (1a) and formula (1b) (originally presented in newly canceled claim 3).  Therefore the rejection is withdrawn.
 The Applicant's amendments, dated 12/3/2021, are sufficient to overcome the 35 USC 112(b) indefiniteness rejections of claims 4-7.  See p. 5-6 of the OA dated 6/7/2021.  All indefiniteness issues were addressed by the amendments, therefore the rejections are withdrawn.
The Applicant's amendments, dated 12/3/2021, are sufficient to overcome the provisional non-statutory double patenting rejections of claims 1-3 as being unpatentable over claims 1-13 of co-pending application no. 17/054397 (‘397) and of claims 4-9 as being unpatentable over claims 1-13 of ‘397 and further in view of Kitamura (“Hypervalent Iodine-Mediated Fluorination of Styrene Derivatives” J. Org. claim 1.  Therefore the claims of ‘397 and the instant claims no longer overlap in scope.  The rejection is withdrawn.  Also see p. 8 of the response filed 12/3/2021.
The terminal disclaimer filed on 12/3/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 17/041731 has been reviewed and is accepted.  The terminal disclaimer has been recorded.  Therefore the provisional non-statutory double patenting rejection of claims 1-3 and 7-9 as being unpatentable over claims 1-25 of co-pending application no. 17/041731 is withdrawn.  See p. 10-11 of the OA dated 6/7/2021.
The Applicant's amendments, dated 12/3/2021, are sufficient to overcome the 35 USC 102(a)(1) rejection of claims 1-7 as being anticipated by Kitamura (“Hypervalent Iodine-Mediated Fluorination of Styrene Derivatives” J. Org. Chem. 80, 2015, p. 10431-10436) and the 35 USC 103 rejection of claims 1-9 as being unpatentable over Kitamura.  See p. 11-18 of the OA dated 6/7/2021.  The scope of the organic compound (1) was limited to that of formula (1a) or formula (1b) in independent claim 1 in the amendments filed on 12/3/2021.  Kitamura does not teach or suggest fluorinating organic compounds of formula (1a) and (1b), therefore the rejections are withdrawn.
New Claim Rejections - 35 USC § 102-Necessitated by Amendment
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claim(s) 1, 4, and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nash (“Apparent Electrophilic Fluorination of 1,3-Dicarbonyl Compounds Using Nucleophilic Fluoride Mediated by PhI(OAc)2” Eur. J. Org. Chem. 2015, p. 3779-3786, of record in the IDS filed on 9/28/2020).
Nash is directed toward the fluorination of 1,3-dicarbonyl compounds using nucleophilic fluoride mediated by PhI(OAc)2.  See whole document.  With respect to claims 1, 4, and 6, Nash teaches the following set of reactions: 

    PNG
    media_image1.png
    730
    610
    media_image1.png
    Greyscale
.  See scheme 3 on p. 3781. The 1,3-dicarbonyl starting material corresponds to either a compound of claimed formula (1b), wherein R4 is H, and R3 and R5 are the same or different and are phenyl, optionally substituted, furan, thiophene (all aromatic groups),  -OEt (-OR, wherein R is an organic group), -Me (alkyl group), and/or –CF3 (substituted alkyl group), or a compound of claimed formula (1a) wherein one of R1 and R2 is H and the other is an organic group (-(C=O)-R1 or –(C=O)-R2 of the formula above) and A is phenyl, optionally substituted, furan, thiophene 3 (substituted alkyl group).  The 2,2-difluoro-1,3-dicarbonyl product corresponds to the claimed fluorinated organic compound.  PhI(OAc)2 corresponds to a hypervalent iodine aromatic ring compound (2a) in claim 1 and the compound of formula (2a1) in claims 4 and 6, wherein Ar is phenyl (aromatic ring), n1 is 0 such that Rp1 is absent, n2 is 1 and Rp2 is –OAc (carboxylic acid group, specifically an acetic acid group).  The nucleophilic fluorination agent of Nash is HF, which corresponds to a compound of formula MFn, wherein M is H, and n is 1. The HF is present as a triethylamine salt, which is encompassed in the definition of formula MFn according to [0062-0065] and the examples in the specification as filed.
	Nash teaches that the fluorination is carried out by reacting the organic compound (1) with the fluorine source (3) in the presence of the hypervalent iodine aromatic ring compound (2a).  After the reaction is complete, water and CH2Cl2 were added to the liquid reaction mixture and the mixture was extracted.  The organic extracts were then dried, filtered, and concentrated to yield a crude material which was purified by flash column chromatography to provide the purified fluorinated product.  See General Procedures A-C on p. 3785, wherein procedure B applies to the reaction shown in Scheme 3.  The end of the reaction falls within the range of “after step A is started.  Further, though Nash does not explicitly teach that an iodine aromatic ring compound is separated from the final reaction liquid, as the hypervalent iodine reagent is used in excess of stoichiometric quantities and there is no additional oxidant present in the reaction, then iodobenzene is necessarily also being produced as a reduction product during the fluorination reaction. Also see scheme 5 on p. 3784 and discussion 2Cl2 phase), including the fluorinated product and iodobenzene, and will additionally be separated from one another during the column chromatography step.  Therefore the limitations of claimed step B are interpreted to be met.  Also see MPEP 2111 and [0085-0088] of the specification as filed as well as MPEP 2131.02.
Claim(s) 1, 4, 5, and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kitamura (“Catalytic fluorination of 1,3-dicarbonyl compounds using iodoarene catalysts”  Tetrahedron Letters, 2013, 54, p.6118-6120), hereafter referred to as Kitamura 2 in order to distinguish the reference from that used in the previous 35 USC 103 rejection.
	Kitamura 2 is directed toward the catalytic fluorination of 1,3-dicarbonyl using iodoarene catalysts.  See whole document.  With respect to claims 1, 4, 5, and 7, Kitamura 2 teaches the following reactions: 

    PNG
    media_image2.png
    455
    491
    media_image2.png
    Greyscale
.  See Table 2 on p. 6119. 
4 is H, and one of R3 and R5 is phenyl (an aromatic group) and the other is -OEt (-OR, wherein R is an organic group), or a compound of claimed formula (1a) wherein one of R1 and R2 is H and the other is an organic group (-(C=O)Ph or –(C=O)OEt) and A is phenyl (an aromatic group) or -OEt (-OR, wherein R is an organic group).  The 2-fluoro-1,3-dicarbonyl product (2a) corresponds to the claimed fluorinated organic compound. The iodoarenes of formula ArI correspond to a iodine aromatic ring compound (2b) in claim 1 and the compound of formula (2b1) in claims 4 and 5, wherein Ar is phenyl (aromatic ring), n1 is 0-3, Rp1 is absent (when Ar is unsubstituted Ph) or one or more of the following: methyl, ethyl (both alkyl groups), -OMe (an alkoxy group),  -Cl (halogen), or –NO2 (nitro),  and n2 is 1-2.  The fluorine source is HF, which corresponds to a compound of formula MFn, wherein M is H, and n is 1. The oxidant of claimed formula (2bo) is m-CPBA or metachloroperbenzoic acid (recited in claim 7).
	Kitamura 2 teaches that the fluorination is carried out by reacting the organic compound (1) with the fluorine source (3) in the presence of the iodine aromatic ring compound (2b) and the oxidant (2bo).  After the reaction is complete, the reaction mixture is neutralized with NaHCO3 and the fluorinated product was extracted with CH2Cl2.  The organic layer was then washed with brine, dried, and concentrated to yield a crude material which was purified by flash column chromatography to provide the purified fluorinated product.  See general procedure for catalytic fluorination of 2 as reference/note 6 on p. 6120.  The end of the reaction falls within the range of “after step A is started.  Further, though Kitamura 2 does not explicitly teach that an iodine 2Cl2 phase) and will additionally be separated from one another during the column chromatography step.  Therefore the limitations of claimed step B are interpreted to be met.  Also see MPEP 2111 and [0085-0088] of the specification as filed as well as MPEP 2131.02.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 

Claims 1, 4, 6, 8, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nash (“Apparent Electrophilic Fluorination of 1,3-Dicarbonyl Compounds Using Nucleophilic Fluoride Mediated by PhI(OAc)2” Eur. J. Org. Chem. 2015, p. 3779-3786, of record in the IDS filed on 9/28/2020) in view of Moriarty (“(Diacetoxyiodo)benzene” Encyclopedia of Reagents for Organic Synthesis, published 4/15/2006, downloaded from https://doi.org/10.1002/047084289X.rd005m.pub2 on 1/21/2022).
Applicant Claims

    PNG
    media_image3.png
    345
    1018
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    359
    975
    media_image4.png
    Greyscale
… or

    PNG
    media_image5.png
    244
    939
    media_image5.png
    Greyscale
.


    PNG
    media_image6.png
    128
    998
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    208
    996
    media_image7.png
    Greyscale

Determining the Scope and Content of the Prior Art (MPEP §2141.01)
Nash is directed toward the fluorination of 1,3-dicarbonyl compounds using nucleophilic fluoride mediated by PhI(OAc)2.  See whole document.  With respect to claims 1, 4, and 6, Nash teaches the following set of reactions: 

    PNG
    media_image1.png
    730
    610
    media_image1.png
    Greyscale
.  See scheme 3 on p. 3781. The 1,3-dicarbonyl starting material corresponds to either a compound of claimed formula (1b), wherein R4 is H, and R3 and R5 are the same or different and are phenyl, optionally substituted, furan, thiophene (all aromatic groups),  -OEt (-OR, wherein R is an organic group), -Me (alkyl group), and/or –CF3 (substituted alkyl group), or a compound of claimed formula (1a) wherein one of R1 and R2 is H and the other is an organic group (-(C=O)-R1 or –(C=O)-R2 of the formula above) and A is phenyl, optionally substituted, furan, thiophene (all aromatic groups),  -OEt (-OR, wherein R is an organic group), -Me (alkyl group), or –CF3 (substituted alkyl group).  The 2,2-difluoro-1,3-dicarbonyl product corresponds to the claimed fluorinated organic compound.  PhI(OAc)2 corresponds to a hypervalent iodine aromatic ring compound (2a) in claim 1 and the compound of formula (2a1) in claims 4 and 6, wherein Ar is phenyl (aromatic ring), n1 is 0 such that Rp1 is absent, n2 is 1 and Rp2 is –OAc (carboxylic acid group, specifically an acetic acid group).  The nucleophilic fluorination agent of Nash is HF, which corresponds to a compound of formula MFn, wherein M is H, and n is 1. The HF is present as a triethylamine salt, n according to [0062-0065] and the examples in the specification as filed.
	Nash teaches that the fluorination is carried out by reacting the organic compound (1) with the fluorine source (3) in the presence of the hypervalent iodine aromatic ring compound (2a).  After the reaction is complete, water and CH2Cl2 were added to the liquid reaction mixture and the mixture was extracted.  The organic extracts were then dried, filtered, and concentrated to yield a crude material which was purified by flash column chromatography to provide the purified fluorinated product.  See General Procedures A-C on p. 3785, wherein procedure B applies to the reaction shown in Scheme 3.  The end of the reaction falls within the range of “after step A is started.  Further, though Nash does not explicitly teach that an iodine aromatic ring compound is separated from the final reaction liquid, as the hypervalent iodine reagent is used in excess of stoichiometric quantities and there is no additional oxidant present in the reaction, then iodobenzene is necessarily also being produced as a reduction product during the fluorination reaction. Also see scheme 5 on p. 3784 and discussion thereof in the paragraph bridging p. 3784-3785. Therefore the final reaction mixture will include, not only the fluorination product, but any unreacted starting materials and the reduced aromatic iodide compound.  Further, all of the neutral organic compounds will be removed from the reaction liquid during the extraction (in the organic CH2Cl2 phase), including the fluorinated product and iodobenzene, and will additionally be separated from one another during the column chromatography step.  Therefore the limitations of claimed step B are interpreted to be met.  Also see MPEP 2111 and [0085-0088] of the specification as filed as well as MPEP 2131.02.
Ascertainment of the Difference Between Scope of the Prior Art and the Claims (MPEP §2141.012)
	With respect to claims 8 and 9, Nash does not explicitly teach a step C of oxidizing the iodine-substituted aromatic ring compound separated from the reaction liquid in step B with an oxidant.  As discussed above, Nash teaches that the crude product mixture comprising the fluorinated product and the aromatic iodide compound is purified via column chromatography.  See General Procedures A-C on p. 3785, wherein procedure B applies to the reaction shown in Scheme 3.  Therefore the skilled artisan would have a reasonable expectation of success recovering the aromatic iodide and the fluorinated product from the column separation.  Further, the skilled artisan would be motivated to re-oxidize the aromatic iodide back to the active hypervalent iodine reagent in order to increase the efficiency of the overall process by recycling the aromatic iodide.  Moriarty, a chemical encyclopedia entry on the hypervalent iodine reagent employed in Nash (PhI(OAc)2), is then cited to teach that iodobenzene, the reduction produce of PhI(OAc)2 can be oxidized back to PhI(OAc)2 using peracetic acid as an oxidant (among others).  See “preparative method” section in first col. on p. 1 and “preparation” section at the end of col. 2 on p. 4 to the top of p. 5.
Finding of Prima Facie Obviousness Rationale and Motivation (MPEP §2142-2143)
It would have been prima facie obvious to one of ordinary skill in the art to combine the teachings of Nash with those of Moriarty to arrive at the claimed process with a reasonable expectation of success before the effective filing date of the claimed invention.  A person of ordinary skill would have been motivated to re-oxidize the iodobenzene reduction product necessarily produced during the fluorination of Nash in 2, the hypervalent iodine reagent employed in Nash, is a well-known process in the art.  Also see MPEP 2143(A).

Claims 1, 4, 5, and 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kitamura (“Catalytic fluorination of 1,3-dicarbonyl compounds using iodoarene catalysts”  Tetrahedron Letters, 2013, 54, p.6118-6120), hereafter referred to as Kitamura 2 in order to distinguish the reference from that used in the previous 35 USC 103 rejection.
Applicant Claims

    PNG
    media_image3.png
    345
    1018
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    359
    975
    media_image4.png
    Greyscale
… or

    PNG
    media_image5.png
    244
    939
    media_image5.png
    Greyscale
.


    PNG
    media_image6.png
    128
    998
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    208
    996
    media_image7.png
    Greyscale

Determining the Scope and Content of the Prior Art (MPEP §2141.01)
	Kitamura 2 is directed toward the catalytic fluorination of 1,3-dicarbonyl using iodoarene catalysts.  See whole document.  With respect to claims 1, 4, 5, and 7, Kitamura 2 teaches the following reactions: 

    PNG
    media_image2.png
    455
    491
    media_image2.png
    Greyscale
.  See Table 2 on p. 6119. 
4 is H, and one of R3 and R5 is phenyl (an aromatic group) and the other is -OEt (-OR, wherein R is an organic group), or a compound of claimed formula (1a) wherein one of R1 and R2 is H and the other is an organic group (-(C=O)Ph or –(C=O)OEt) and A is phenyl (an aromatic group) or -OEt (-OR, wherein R is an organic group).  The 2-fluoro-1,3-dicarbonyl product (2a) corresponds to the claimed fluorinated organic compound. The iodoarenes of formula ArI correspond to a iodine aromatic ring compound (2b) in claim 1 and the compound of formula (2b1) in claims 4 and 5, wherein Ar is phenyl (aromatic ring), n1 is 0-3, Rp1 is absent (when Ar is unsubstituted Ph) or one or more of the following: methyl, ethyl (both alkyl groups), -OMe (an alkoxy group),  -Cl (halogen), or –NO2 (nitro),  and n2 is 1-2.  The fluorine source is HF, which corresponds to a compound of formula MFn, wherein M is H, and n is 1. The oxidant of claimed formula (2bo) is m-CPBA or metachloroperbenzoic acid (recited in claim 7).
	Kitamura 2 teaches that the fluorination is carried out by reacting the organic compound (1) with the fluorine source (3) in the presence of the iodine aromatic ring compound (2b) and the oxidant (2bo).  After the reaction is complete, the reaction mixture is neutralized with NaHCO3 and the fluorinated product was extracted with CH2Cl2.  The organic layer was then washed with brine, dried, and concentrated to yield a crude material which was purified by flash column chromatography to provide the purified fluorinated product.  See general procedure for catalytic fluorination of 2 as reference/note 6 on p. 6120.  The end of the reaction falls within the range of “after step A is started.  Further, though Kitamura 2 does not explicitly teach that an iodine 2Cl2 phase) and will additionally be separated from one another during the column chromatography step.  Therefore the limitations of claimed step B are interpreted to be met.  Also see MPEP 2111 and [0085-0088] of the specification as filed as well as MPEP 2131.02.
Ascertainment of the Difference Between Scope of the Prior Art and the Claims (MPEP §2141.012)
	With respect to claims 8 and 9, Kitamura 2 does not explicitly teach a step C of oxidizing the iodine-substituted aromatic ring compound separated from the reaction liquid in step B with an oxidant.  As discussed above, Kitamura 2 teaches that the crude product mixture comprising the fluorinated product and the aromatic iodide compound is purified via column chromatography.  See general procedure for catalytic fluorination of 2 as reference/note 6 on p. 6120.  Therefore the skilled artisan would have a reasonable expectation of success recovering the aromatic iodide and the fluorinated product from the column separation.  Further, the skilled artisan would be motivated to re-use the aromatic iodide in subsequent catalytic fluorinations to increase the efficiency of the overall process by reusing a valuable reagent.  As Kitamura 2 teaches that the in situ in the presence of terminal oxidant m-CPBA, then when the recovered aromatic iodide is reused in subsequent reactions then this embodiment reads on claimed step C.    
Finding of Prima Facie Obviousness Rationale and Motivation (MPEP §2142-2143)
It would have been prima facie obvious to one of ordinary skill in the art to arrive at the claimed invention based on the teachings of Kitamura 2 with a reasonable expectation of success before the effective filing date of the claimed process.  A person of ordinary skill would have been motivated to re-use the aromatic iodide in subsequent catalytic fluorinations to increase the efficiency of the overall process by reusing a valuable reagent.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY C BONAPARTE whose telephone number is (571)272-7307. The examiner can normally be reached 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/AMY C BONAPARTE/Primary Examiner, Art Unit 1622